11 So.3d 426 (2009)
Nelson PALOMARES, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-757.
District Court of Appeal of Florida, Third District.
May 20, 2009.
Nelson Palomares, in proper person.
Bill McCollum, Attorney General, for appellee.
Before GERSTEN, C.J., and COPE and ROTHENBERG, JJ.
PER CURIAM.
Nelson Palomares ("the defendant") appeals the summary denial of his motion to correct illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800. Because the record does not conclusively refute the defendant's claim to credit for time served on the incarcerative portion of his split sentence, we reverse and remand for further proceedings. See Isaac v. State, 992 So.2d 304 (Fla. 3d DCA 2008).
Reversed and remanded.